Case 1:17-cr-00101-LEK Document 509 Filed 06/18/19 Page 1 of 7    PageID #: 4559



KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-9220
E-Mail:     Gregg.Yates@usdoj.gov

Attorney for Plaintiff
UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,             )   Cr. No. 17-00101 LEK
                                       )
                    Plaintiff,         )   GOVERNMENT'S RESPONSE TO
                                       )   DEFENDANT’S MOTION TO
             v.                        )   SHOW PROSECUTORS RONALD
                                       )   G. JOHNSON AND GREGG PARIS
 ANTHONY T. WILLIAMS,            (1)   )   YATES ENGAGED IN UNLAWFUL
                                       )   SELECTIVE PROSECUTION
                    Defendant.         )   AGAINST PRIVATE ATTORNEY
                                       )   GENERAL ANTHONY TROY
                                       )   WILLIAMS; CERTIFICATE OF
                                       )   SERVICE
                                       )
                                       )

           GOVERNMENT'S RESPONSE TO DEFENDANT’S
 MOTION TO SHOW PROSECUTORS RONALD G. JOHNSON AND GREGG
  PARIS YATES ENGAGED IN UNLAWFUL SELECTIVE PROSECUTION
 AGAINST PRIVATE ATTORNEY GENERAL ANTHONY TROY WILLIAMS
Case 1:17-cr-00101-LEK Document 509 Filed 06/18/19 Page 2 of 7          PageID #: 4560



      The government respectfully submits this brief in response to the defendant

Anthony T. Williams’s Motion to Show Prosecutors Ronald G. Johnson and Gregg

Paris Yates Engaged in Unlawful Selective Prosecution Against Private Attorney

General Anthony Troy Williams (Motion).” ECF No. 495. This motion attempts

to re-litigate claims that have already been addressed by this Court. As shown

below, the defendant filed a substantially identical “Sworn Motion to Disbar

Ronald Johnson for Prosecutorial Misconduct and Racism” on April 26, 2018.

ECF No. 242. This Court, Magistrate Judge Kenneth J. Mansfield, issued an order

denying the defendant’s previous motion on October 1, 2018. ECF No. 345.

Pursuant to Rule 57.3(b) of the Criminal Local Rules of this Court, the time to

appeal the Magistrate Judge’s ruling expired fourteen days after the ruling.

Accordingly, the ruling on the defendant’s previous motion stands and this motion

should be denied.

                                   ARGUMENT

      The issues in this Motion are virtually identical to the issues raised by the

defendant in his prior motion that alleged selective prosecution, notwithstanding

the addition of the undersigned attorney party to the underlying allegation. In its

Order denying the defendant’s first motion, ECF No. 345, the Court characterized

the defendant’s claim as one for selective prosecution: “[the Motion] claims that

Defendant is being selectively prosecuted based upon his race, religion, and civil


                                          2
Case 1:17-cr-00101-LEK Document 509 Filed 06/18/19 Page 3 of 7         PageID #: 4561



rights activism.” Order Denying Def.’s [242] Sworn Mot. to Disbar Ronald

Johson [sic] for Prosecutorial Misconduct and Racism, ECF No. 345, United States

v. Anthony Williams, No. 1:17-cr-00101-LEK (D. Haw. Oct 1, 2018).

      The Court has already decided the issues raised here. First, in its October 1,

2018 Order, the Court recognized that the gravamen of the defendant’s earlier

motion was that he was “being selectively prosecuted based upon his race, religion,

and civil rights activism.” ECF No. 345 at 1 (citing ECF No. 242-2 at 4). The

Court noted that the “Defendant asserts that ‘similarly situated Caucasian women

who operated the exact same business, using the same documents as the

undersigned for his clients and yet not one of them were indicted.’” Id. Moreover,

this Court noted that the defendant “argues that the United States Attorney’s Office

has colluded with the FBI to bring false charges against him and one of his co-

defendants.” Id. (citing ECF No. 242-2 at 7-9).

      These three core claims in the defendant’s first motion are repeated in this

second motion: the Motion re-argues that the U.S. Attorney’s Office targeted the

defendant based upon his race, religion, and history of civil rights activism.

Compare id. at 2 with Motion 8-9 (“Had Anabel Cabebe been a white woman she

would not be facing any charges for mail or wire fraud. . . . [T]he only determining

factor to whether you were charged or not was whether you were white or a

minority.”). Although the defendant subtly alters this argument by accusing the


                                          3
Case 1:17-cr-00101-LEK Document 509 Filed 06/18/19 Page 4 of 7        PageID #: 4562



government of racism against non-whites generally, including co-defendant Anabel

Cabebe, instead of against African Americans specifically, the underlying claim of

racially-motivated prosecution is the same.

      Second, the Motion echoes the earlier motion in its assertion that “similarly

situated” Caucasians involved in the defendant’s alleged fraudulent conduct were

not indicted for the sole reason that they are white. Compare ECF No. 242 at 4

(highlighting “similarly situated Caucasian women who operated the exact same

business, using the same documents as the undersigned for his clients and [noting

that] yet not one of them were indicted”) with ECF No. 495 at *2 (“The U.S.

Attorney’s Office has engaged in racial discrimination by failing to indict any

Caucasians who were similarly situated and conducting the exact same business

with the undersigned and his companies.”).

      Third, the Motion repeats the unsubstantiated claim that the U.S. Attorney’s

Office and the FBI are engaged in a conspiracy to bring false charges against the

defendant and his mother and co-defendant, Barbara Williams. Compare ECF

No. 345 at 3 (noting that the first motion’s “arguments regarding alleged collusion

between the U.S. Attorney’s Office and the FBI similarly lack merit,” defining the

actions of the U.S. Attorney’s Office and the FBI as “not collusive,” and

recognizing that the first motion “presents nothing more than speculation to the

contrary,” and citing Mem. In Opp’n by USA, ECF No. 254) with ECF No 495 at 3


                                         4
Case 1:17-cr-00101-LEK Document 509 Filed 06/18/19 Page 5 of 7          PageID #: 4563



(alleging that “[t]he FBI and the U.S. Attorney’s Office KNEW that all three of

these [white] women [Kalena Franks, Robbin Krakkauer, and P.J. Stewart] were

working for and with the undersigned yet chose not to prosecute any of them for no

other reason other than they are not minorities”).

      For the reasons set forth in the Court’s earlier Order, the Motion does not

meet the applicable test for selective prosecution. ECF No. 345 at 1-2. As noted

by this Court, selective prosecution is “not a defense on the merits to the criminal

charge itself, but an independent assertion that the prosecutor has brought the

charge for reasons forbidden by the Constitution,” United States v. Armstrong, 517

U.S. 456, 462 (1996). This Court recognized “the presumption that a prosecutor

has not violated equal protection” and requires that “a criminal defendant must

present clear evidence to the contrary” to establish selective prosecution. Id. (citing

Armstrong at 462) (emphasis added).

      The instant motion, just as the defendant’s earlier motion, fails to put forth

any evidence, let alone clear evidence, to overcome the presumption that the

prosecution has not violated equal protection. This Court noted that the first

motion “fails to meet [this] burden on either element” required by Sutcliffe: “(1)

other similarly situated individuals have not been prosecuted and (2) his

prosecution was based on an impermissible motive.” Id. at 2 (citing United States

v. Sutcliffe, 505 F.3d 944, 954 (9th Cir. 2007)). The Ninth Circuit clarified that


                                          5
Case 1:17-cr-00101-LEK Document 509 Filed 06/18/19 Page 6 of 7         PageID #: 4564



the test for selective prosecution “is particularly demanding, requiring a criminal

defendant to introduce ‘clear evidence’ displacing the presumption that a

prosecutor has acted lawfully.” Id. (citing United States v. Culliton, 328 F.3d 1074,

1081 (9th Cir. 2003)).

      The issues raised by this Motion were decided in the Court’s October 1,

2018 Order. This motion should be denied.

                                  CONCLUSION

      For the foregoing reasons, the government respectfully requests that the

Court deny the defendant’s Motion to Show Prosecutors Ronald G. Johnson and

Gregg Paris Yates Engaged in Unlawful Selective Prosecution Against Private

Attorney General Anthony Troy Williams.

      DATED: June 18, 2019, at Honolulu, Hawaii.

                                              KENJI PRICE
                                              United States Attorney
                                              District of Hawaii

                                                   /s/ Gregg Paris Yates
                                              By_________________________
                                               GREGG PARIS YATES
                                               Assistant U.S. Attorney




                                          6
Case 1:17-cr-00101-LEK Document 509 Filed 06/18/19 Page 7 of 7        PageID #: 4565



                           CERTIFICATE OF SERVICE

      I certify that, on the dates and by the methods of service noted below, a true

and correct copy of the foregoing was served on the following by the method

indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Stand-by Attorney for Defendant
      ANTHONY T. WILLIAMS

Served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: June 18, 2019, at Honolulu, Hawaii.

                                             /s/ Dawn Aihara
